Exhibit 10.6

EXECUTION COPY

CONSULTING AGREEMENT

This CONSULTING AGREEMENT, (this “Agreement”), is dated October 26, 2011 and
shall be effective as of January 1, 2012, between CapitalSource Inc. (the
“Company”) and Steven A. Museles (the “Consultant”).

WHEREAS, the Company desires to obtain the consulting services of the Consultant
as an independent contractor to assist with strategic operations and to provide
such advice as the Company may request or require;

WHEREAS, the Consultant has heretofore entered into an Employment Agreement
dated as of December 16, 2009 (as amended to date, the “Employment Agreement”)
with the Company, and the Company and he have entered into a Separation
Agreement dated as of the date hereof (the “Separation Agreement”) providing for
termination of his services as an employee and officer [and director] of the
Company and its subsidiaries on mutually agreed upon terms; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions for the consulting relationship of the Consultant with the
Company.

NOW, THEREFORE, IT IS AGREED as follows:

1. Engagement.

(a) During the term of this Agreement (as set out in Section 5 hereof), the
Consultant shall serve as a consultant to the Company and its affiliates and
shall make himself reasonably available to perform consulting services as
reasonably requested by the Company. The Consultant shall render advisory and
consulting services to the Company and its affiliates of the type customarily
performed by persons serving in similar consulting capacities, consistent with
the knowledge and experience possessed by the Consultant as shall be mutually
agreed by the Company and the Consultant. The Consultant shall perform his
services at the Company’s offices in Chevy Chase, Maryland or at such other
locations as the Consultant shall determine in his sole discretion. For the sake
of clarity, Consultant shall not be required to perform the services
contemplated herein at any particular time or place and may choose to provide
the services by telephone or conference call.

(b) The parties acknowledge and agree that the Consultant’s fulfillment of his
obligations to the Company hereunder will require the Consultant to be available
to provide services for 30 hours per week (the “Weekly Hours Requirement”).
During the time that the Consultant is not providing services to the Company, he
may accept other employment or engagements and may participate in any other
activities without obtaining the Company’s approval thereof; provided, however,
that such other employment, engagements and activities do not involve any
post-employment violations of the Employment Agreement, any Company policies or
the Company Code of Conduct and do not prevent or interfere with the
Consultant’s ability to provide the consulting services required hereunder.

2. Compensation and Expenses. The Company agrees to pay the Consultant during
the term of this Agreement a monthly retainer of $27,083, payable in arrears
provided the Consultant has complied with all of his obligations under this
Agreement, including, but not limited to, satisfying the Weekly Hours
Requirement. If the Consultant fails to comply with his obligations under, or
otherwise



--------------------------------------------------------------------------------

breaches the terms of, this Agreement, the Consultant shall forfeit all future
monthly payments required hereto and the Company shall have no further
obligation to make such payments.

The Company shall reimburse the Consultant for all reasonable, ordinary and
necessary travel and lodging expenses incurred by the Consultant in connection
with the Consultant’s performance of services hereunder, provided that all such
expenses are in accordance with the Company’s policies applicable to similar
expenses incurred by its executive management employees and communicated to the
Consultant. The Consultant will invoice the Company for any reimbursement of
expenses payable hereunder in respect of services performed, and each such
invoice shall be accompanied by receipts and other supporting documentation of
expenses incurred as reasonably requested by the Company. The Company shall pay
the expense reimbursements that are due under this Agreement within 30 days
after receiving an invoice from the Consultant for such amounts.

3. Participation in Retirement and Employee Benefit Plans. Subject to Sections
4(c) and (d) of the Separation Agreement, nothing in this Agreement shall
entitle the Consultant to participate in or accrue additional benefits under any
plan of the Company relating to stock options, stock purchases, equity award,
deferred compensation, pension, thrift, profit sharing, employee stock
ownership, group life insurance, medical coverage, disability insurance,
education, or other retirement or employee benefits.

4. Office and Support Services. During the term of this Agreement, the Company
shall provide the Consultant with reasonable office space in the Company’s Chevy
Chase, Maryland offices, supplies, assistant and other appropriate support
services and facilities that are reasonably required by the Consultant in
connection with his performance of services hereunder, in each case as
reasonably determined by the Company. The value of any support services and
facilities provided to the Executive pursuant to this Section 4 that are not
used for the purposes of providing services to the Company shall be reportable
on a Form 1099 or any other form as required by applicable law.

5. Term. The term of this Agreement shall be for twelve months commencing on
January 1, 2012. The parties by mutual written agreement may extend the term of
this Agreement. Either party may terminate this Agreement at any time with 30
days advance notice.

6. Indemnification. During the term of this Agreement and thereafter, the
Company agrees to indemnify and hold Consultant and Consultant’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Consultant that arises out of or relates to Consultant’s service hereunder at
the request of the Company, and to promptly advance to Consultant or
Consultant’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by
Consultant or on Consultant’s behalf to repay such amount if it shall ultimately
be determined that Consultant is not entitled to be indemnified by the Company.
The Company shall be entitled to assume the defense of any such proceeding and
Consultant will use reasonable efforts to cooperate with such defense. To the
extent that Consultant in good faith determines that there is an actual or
potential conflict of interest between the Company and Consultant in connection
with the defense of a proceeding, Consultant shall so notify the Company and
shall be entitled to separate representation at the Company’s expense by counsel
selected by Consultant (provided that the Company may reasonably object to the
selection of counsel within ten (10) business days after notification thereof)
which counsel shall

 

-2-



--------------------------------------------------------------------------------

cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with
Consultant’s separate defense. This Section 6 shall continue in effect after the
termination of Consultant’s consultancy or the termination of this Agreement.

7. Confidentiality and Non-Disclosure; Standards. The Company and Consultant
acknowledge and agree that during the term of this Agreement Consultant will
have access to and may assist in developing Company Confidential Information (as
defined below). During and after the term of this Agreement, Consultant will not
knowingly use, disclose or transfer any Company Confidential Information other
than as authorized in writing by the Company or within the scope of Consultant’s
duties with the Company. Anything herein to the contrary notwithstanding, the
provisions of this Section 7 shall not apply (i) when disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
Consultant to disclose or make accessible any information; (ii) with respect to
any other litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement; (iii) as to
information that becomes generally known to the public or within the relevant
trade or industry other than due to Consultant ‘s violation of this Section 7;
or (iv) as to information that is or becomes available to Consultant on a
non-confidential basis from a source which is entitled to disclose it to
Consultant.

For purposes of this Section 7, the term “Company Confidential Information”
shall mean information known to Consultant to constitute non-public information
or trade secrets or proprietary information belonging to the Company or other
confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between the
Company and an existing or pending client or customer, in each case, received by
Consultant in connection with his duties with the Company. Notwithstanding
anything to the contrary contained herein, the general skills, knowledge and
experience gained during Consultant’s service to the Company or information
publicly available or generally known within the industry or trade in which the
Company competes, shall not be considered Company Confidential Information.
Nothing in this Section 7 shall modify or supersede the provisions set forth in
Section 7 of the Employment Agreement.

8. No Assignments. This Agreement is personal to each of the parties hereto.
Neither party may assign or delegate any rights or obligations hereunder without
first obtaining the written consent of the other party hereto except that the
Company may assign its rights and obligations hereunder to any of its
affiliates. However, in the event of the death of the Consultant all rights to
receive payments hereunder shall become rights of the Consultant’s estate.

9. Amendment; Modification; Waiver. No amendments or additions to this Agreement
shall be binding unless in writing and signed by both of the parties hereto. No
delay or failure at any time on the part of the Company in exercising any right,
power or privilege under this Agreement, or in enforcing any provision of this
Agreement, shall impair any such right, power, or privilege, or be construed as
a waiver of any default or as any acquiescence therein, or shall affect the
right of the Company thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

10. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

-3-



--------------------------------------------------------------------------------

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when be hand delivered, mailed by first-class
registered or certified mail, return receipt requested, postage prepaid,
delivered by overnight air courier, or emailed, addressed as follows:

If to the Company:

CapitalSource Inc.

5404 Wisconsin Avenue, 2nd Floor

Chevy Chase, MD 20815

Attention: Associate General Counsel

Telephone: (301) 634-6793

Facsimile: (301) 272-3423

Email: KOgrosky@capitalsource.com

If to the Consultant:

Steven A. Museles

7505 Arrowood Road

Bethesda, MD 20817

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. Independent Contractor Status. The Consultant shall have sole control of the
manner and means of performing his services under this Agreement and shall
complete such services in accordance with his own means and methods of work. The
parties intend that the Consultant shall be an independent contractor,
self-employed individual. The Consultant acknowledges that he shall be solely
responsible for any national or local income taxes or national or local
self-employment taxes arising with respect to the amounts payable hereunder and
that Consultant has no supranational, national or local law workers’
compensation rights with respect to the services provided herein. The Company
shall not provide to the Consultant workers’ compensation, disability insurance,
Social Security or unemployment compensation coverage nor any other statutory
benefit generally granted to employees of the Company. The Consultant shall
comply at his expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, OSHA regulations, federal, state and local income tax laws,
and all other applicable federal, state and local laws, regulations and codes
relating to terms and conditions of employment required to be fulfilled by
employers or independent contractors. The Consultant shall not have the
authority or ability to legally bind or commit the Company or any of its
affiliates, and no action, document or agreement by the Consultant shall be
binding on or legally enforceable against the Company or any of its affiliates.

15. Governing Law. Because of the Company’s and Consultant’s substantial
contacts with the State of Maryland, the parties’ interests in ensuring that
disputes regarding the interpretation, validity, and enforceability of this
Agreement are resolved on a uniform basis, and the Company’s execution

 

-4-



--------------------------------------------------------------------------------

of and making of this Agreement in Maryland, the parties agree that the
Agreement shall be interpreted and governed by the laws of the State of
Maryland, without regard for any conflict of law principles.

16. Condition. This Agreement and the parties’ obligations hereunder shall be
subject to the satisfaction of the condition that the Company and the Consultant
shall have entered into the Separation Agreement and the General Release (as
required under, and defined, in the Separation Agreement) and that such
agreement and release shall not have been revoked. In the event that such
condition is not satisfied, this Agreement shall be of no further force or
effect and the parties shall have no further obligation or liability hereunder.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior oral or written agreements,
commitments or understandings, with respect to the matters provided for herein.
Notwithstanding the foregoing, the parties do not intend by this Agreement to
supersede the Employment Agreement or the Separation Agreement (or any releases
granted pursuant thereto).

18. Compliance with Employer’s Policies. The Consultant agrees to observe and
comply with, and that as a consultant he is subject to, the policies and rules
of the Company and its affiliates, including without limitation, the Company’s
Code of Conduct and Insider Trading Policies. The Consultant agrees to observe
and comply with all policies of the Company and its affiliates that by their
operation survive termination of his consultancy hereunder.

19. Access. The Company agrees to provide the Consultant during the Term with
reasonable access to the Company’s systems, information and documents as
determined by the Company to be reasonably necessary for the Consultant to
perform the services under this Agreement, including, without limitation, a
Company laptop. The Consultant agrees that the foregoing access, equipment,
information and documents shall be used solely and exclusively for the benefit
of the Company and the provision of services to the Company by the Consultant
pursuant to this Agreement. Within five business days after the end of the Term,
the Consultant shall return to the Company or, for the information or
documentation for which return in not possible, destroy and certify such
destruction to the Company, all of the Company’s equipment, access, information,
materials and documentation.

* * * * *

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered in their name and on their behalf as of the date first above
written.

 

/s/ Steven A. Museles

Steven A. Museles Date:  

10/26/11

CapitalSource Inc. By:  

/s/ James J. Pieczynski

 

James J. Pieczynski

Co-Chief Executive Officer

Date:  

10/26/11

 

-6-